 MAJESTIC MOLDED PRODUCTS, INC., ETC.71WE WILL offer to reinstate Jose Torres to the position he held with us onOctober 25,1962,and give him whatever pay he lost as a result of his dischargeon that date.WILLOW MAINTENANCE CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Torres if he is presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance with theSelective Service Act, and the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must be not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, New York, 10022, Telephone No.Plaza 1-5500,if they have any questions concerning this notice or compliance withitsprovisions.Majestic Molded Products,Inc., Lucky Wish Products,Inc., andPlastics Consolidated IndustriesandLocal 107, InternationalLadies' Garment Workers'Union,AFL-CIOMetal,Plastics,Miscellaneous Sales,Novelty and ProductionWorkers,Local 222, International Production,Service andSales Employees UnionandLocal 107,International Ladies'Garment Workers'Union,AFL-CIO.Cases Nos. 3-CA-8775,2-CA-8775-2, 2-CA-8858, and 2-CB-3516.June 26, 1963DECISION AND ORDEROn February 21,1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Employer and the Respondent Union had engagedin and, were engaging in certain unfair labor practices and recommend-ing that they cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.He alsofound that the Respondent Employer had not engaged in certain otherunfair labor practices alleged in the complaint, and recommended dis-missal of such allegations.Thereafter, the General Counsel and bothRespondents filed exceptions to the Intermediate Report, and theGeneral Counsel and the Respondent Employer filed briefs in supportof their exceptions.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed,.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in143 NLRB No. 22. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications :1.The Trial Examiner found,inter alia,and we agree, that theRespondent Employer 1 threatened and interrogated employees withregard to their union activities, in violation of Section 8(a) (1) of theAct, and laid off 13 employees in July 1962, in violation of Section8(a) (3) of the Act.He also found that an unlawful motive for thedischarge of Beatrice Adams in June 1962, had not been establishedbecause, in his view, it would be unreasonable to consider the openhostility toward the Union displayed a month later as establishingthe existence of such union animus in June.While we cannot agreethat this evidence may not be considered in determining the Respon-dent's motive for the discharge of Adams, we are not convinced, onthe record as a whole, that the General Counsel has in other respectsestablished that Adams was discharged because of her union activity z2.The Trial Examiner found that the Respondent Employer didnot violate Section 8 (a) (1) of the Act by denying Local 107 election-eering privileges in the plant equal to those accorded Local 222.Wefind merit in the General Counsel's exceptions to this finding.Between June 7, 1962, the date on which Local 107 filed its petitionfor an election, and September 19, 1962, the date of the election, theRespondent Employer permitted Local 222 to campaign for electionon company property and on company time.Upon learning of thisactivity, Local 107 demanded equal rights to do so in letters to theRespondent Employer dated August 28 and September 11, 1962.The Respondent Employer did not reply. In dismissing this allega-tion of the complaint, the Trial Examiner reasoned that, as he foundthe chief electioneering engaged in by Local 222 to be coercive, inviolation of Section 8 (b) (1) (A) of the Act, and found further that theRespondent Employer, by permitting such conduct, violated Sec-tion 8(a) (1) of the Act, "surely General Counsel does not seek tohave Local 107 permitted to engage in like conduct."As noted, therecord clearly establishes that the Respondent Employer denied therequests of Local 107 for electioneering privileges equal to those ac-corded Local 222.Such disparate treatment of two unions compet-ing for election can hardly be justified on the grounds that the favored1Member Leedom agrees with the Trial Examiner and his colleagues that RespondentsMajestic and Lucky wish constitute a single Employer.Although he dissented inDarling-ton Manufacturing Company,139 NLRB 241,cited by the Trial Examiner in support ofthis finding,this case is, in his opinion,clearly distinguishable on its facts from theDarlingtoncase.2Member Brown would find that the General Counsel made outa prima faciecase byshowing(1)Employer knowledge of this employee's union activity;(2) Employer animustoward such activity;(3) the precipitous discharge;and (4)the Employer has failed toestablish by corroborated evidence that the discharge was for unsatisfactory work asassertedMember Brown,therefore,would find that the reason given was a pretext, andthat Adams was discharged in violation of Section 8(a) (3) as alleged. MAJESTIC MOLDED PRODUCTS, INC., ETC.73-union abused its privilege and engaged in unfair labor practices, andthat the Respondent Employer condoned this conduct in violationof the Act.Accordingly, we find that by such disparate treatmentthe Respondent Employer violated Section 8(a) (1) and we shallrequire it to cease and desist from permitting Local 222 to campaignfor election on its premises during working time while denying the-requests for similar privileges by Local 107.3ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following amendments :1.Change the designation of paragraph A,1,(d) of the Recom-mended Order to A,1,(e), and insert between it and A,1,(c) the-following :(d)Permitting Metal, Plastics, Miscellaneous Sales, Noveltyand Production Workers, Local 222, International ProductionService and Sales Employees Union to enter upon its premiseson company time to campaign for election while denying therequest for similar privileges by Local 107, International Ladies'-Garment Workers Union, AFL-CIO.2.Change paragraphs A2(a) and B2(b) of the RecommendedOrder by inserting the words "and severally" after the word "jointly."3.Change the notice attached to the Intermediate Report as Ap-pendix A by inserting, after the paragraph beginning `WE WILLNOT unlawfully interrogate," the following :WE WILL NOT permit Metal, Plastics, Miscellaneous Sales,Novelty and Production Workers, Local 222, International Pro-duction Service and Sales Employees Union to enter upon ourpremises on company time to campaign for election while deny-ing the request for similar privileges by Local 107, InternationalLadies Garment Workers Union, AFL-CIO.4.Change the notice attached to the Intermediate Report as Ap-pendix A by inserting, in the fourth indented paragraph, the words"and severally" after the word "jointly."5.Change the notices attached to the Intermediate Report as Ap-pendixes A and B by adding the following immediately below thesignature line :No E.-WVe will notify the above-named employees, if presentlyserving in the Armed Forces of the United States, of their rightsto full reinstatement upon application in accordance with the3 Consolidated Edison Companyof NewYork,Inc.,132 NLRB 1502, 1517-1518; GEM'-InternationalInc.,137 NLRB 1343. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDSelective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the ArmedForces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASECharges in each of the above-cited cases were filed by Local 107, InternationalLadies'Garment Workers' Union, AFL-CIO. in 2-CB-3526 and 2-CA-8775 onJuly 27, 1962; in 2-CA-8775-2 on August 6, 1962; and 2-CA-8858 on September24, 1962Consolidated complaints and notices of hearing were issued and served onSeptember 27 and October 25, 1962, by the General Counsel of the National LaborRelations Board.Answers were duly received from the Respondents.The com-plaints allege and the answers deny that the Respondent Employer and the Respond-ent Union have engaged in unfair labor practices, the former in violation of Section8 (a) (1) and (3) of the National Labor Relations Act, as amended, and the latter inviolation of Section 8(b)(1)(A) and (2) of the Act. Pursuant to notice a hearingwas held in New York, New York, on December 11, 12, and 13, 1962, before TrialExaminer C. W. Whittemore.At the hearing all parties were represented and were afforded full opportunity topresent evidence pertinent to the issues, to argue orally, and to file briefs.Briefs havebeen received from General Counsel and the Respondent Employer.Disposition of the motion to dismiss the complaint as to Majestic, upon whichruling was reserved at the hearing, is made by the following findings, conclusions, andrecommendations.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERThe last-mentioned complaint alleges and the several answers thereto deny thatthe three companies named as Respondents in the CA cases "constitute a single in-tegrated business enterprise" which is engaged in commerce within the meaning of theAct.Facts set out below fully sustain the complaint in this respect.Both Majestic and Lucky Wish are New York corporations. (Plastic Consoli-dated is merely a trade name for Lucky Wish Products, Inc.)Both Majestic andLucky Wish have their principal office and place of business in the same plant inHolbrook, Long Island, New York.Majesticmanufactures, sell, and distributesplastic parts and related productsLucky Wish assembles and jobs plastic finishedgoods and parts.During the fiscal year ending March 31, 1962, each of these twocorporations made, sold, and distributed from the Holbrook plant, products valuedatmore than $500,000, while products valued at more than $50,000 were shippedfrom said plant in interstate commerce directly to States of the United States otherthan New York. Both companies are engaged in commerce within the meaning ofthe Act.Other facts supporting the allegation of a single integrated enterprise include thefollowing:(1)Henry Wish is president and treasurer of both Majestic and Lucky Wish; hiswife is secretary of both.(2) Henry Wish and his wife own all stock of Majestic; Henry Wish, his wife, andson own 85 percent of the stock of Lucky Wish.(3) Only a wire partition separates the operations of the two corporations in thesame plant.Majestic engages mostly in what is termed "custom molding," articlesbeing molded according to specifications for various other factories. It molds about$200,000 worth of articles, chiefly household goods, for Luck Wish.The selling ofall products, whether under the name of Majestic or Luck Wish, is done throughanother Wish corporation, Henry Wish Industries, Inc., its office being in Manhattan.(4)Majestic came into existence in 1944 In 1958 Wish purchased a going concerninNew Jersey, which he renamed Lucky Wish and later moved to the present loca-tion.Lucky Wish packs the household articles molded by Majestic, assemblingthem if necessary(5) Although employees of the two corporations are carried on separate payrolls,they share a single timeclock, one lunchroom, one entrance, one set of laboratories, MAJESTICMOLDED PRODUCTS, INC., ETC.75one shipping dock, and one parking lot.One telephone switchboard and numberare shared by the two companies.(6) Until the late summer of 1962, when they expired, employees of both Majesticand Lucky Wish were required to be members of the same labor organization,Local 222, by terms of separate but substantially identical contracts signed byWish.'(7)Despite Henry Wish's claim, as a witness, that he does not "know" of any"interchange" of employees between the two areas of the same plant, company recordsand the credible testimony of employees establish that while interchange is not ofdaily occurrence, it has not been unusual.The point will be discussed more fullyin a later section of this report.2II.THE LABOR ORGANIZATIONS INVOLVEDLocal 107, International Ladies' Garment Workers' Union,AFL-CIO,and Metal,Plastics,Miscellaneous Sales, Novelty and Production Workers,Local222, Inter-national Production,Service and Sales Employees Union, are labor organizationsadmitting to membership employees of the Respondent Employer.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesConduct of the Respondents, alleged to have been violative of the Act, began inthe early summer of 1962, shortly after a number of employees, particularly in theLucky Wish area of the plant, became dissatisfied with their bargaining representative,Local 222. Such dissatisfaction was demonstrated and became known to the Re-spondents especially upon the filing, on June 7, of a representation petition by Local107, ILGWU, and the participation, on behalf of this union, by certain employees at aBoard hearing held on July 5, 1962.The petition asked for a single bargaining unitcovering the whole plant.There is no dispute that both Henry Wish and Benjamin Ladmer, head of Local222, vigorously opposed both the single unit proposal and the intrusion of Local 107into the plant.The chief issues posed by the complaint arise from this opposition ofWish and Ladmer. It is claimed that Wish engaged in conduct violative of the Actin attempting to discourage membership in and activity on behalf of Local 107, suchalleged conduct including threats of reprisals, the outright discharge of one employeeon the Majestic payroll (Beatrice Adams), and the layoff of several Lucky Wish em-ployees.It is further claimed, in the complaint, that the Respondent Local 222violated Section 8(b) (1) (A) and (2) of the Act by causing the Respondent Employerto lay off employees in violation of Section 8 (a) (3) of the Act.B. The layoffsSo far as the record shows, the first instance of open opposition expressed byHenry Wish to his employees being represented by a labor organization other thanLocal 222 occurred early in July, before the Fourth of July. It is undisputed thatWish called Pearl Karangis, on the Lucky Wish payroll, into his office, asked her ifshe knew of any cards being passed out in the shop, asked her if the girls were"going to go along with him," and told her that (1) employees Houlihan and Good-man were "troublemakers"; (2) he believed employee Lytle was "a plant put inthere by" Local 107; and (3) he was going to fire them. Karangis told him that shedid not believe these girls were "troublemakers," but suggested that the fault lay withLadmer (head of Local 222) because he did not come to the plant often enough to"talk to the girls."As noted above, a Board hearing was held on July 5 on the representation petition.Present at the hearing with a representative of Local 107 were employees Karangis,Goodman, Houlihan, Johanesen, and Fazio, all on Lucky Wish payroll.Goodmanand Karangis testified.Local 222 was represented by Ladmer and an attorney.On July 9, in the morning, Ladmer came to the plant, and informed employeeGoodman that he had told Wish of her presence at the hearing. Ladmer then told'The only notable differences in the two documents,in evidence,are the expirationdates(being 1 month apart)and a schedule of wage rates for"plastic machine operators"in the Majestic contract which does not appear in that coveringLucky Wishemployees2 Supporting the conclusion of a single employer status areDarlington ManufacturingCompany,139 NLRB 241;Cone Brothers Contracting Company,135 NLRB 108; andTechnical Tape Corporation,111 NLRB 845, cases cited by General Counsel in his brief. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDLucky Wish employees that there was to be a meeting in the lunchroom that noonfor the election of a shop steward and a negotiating committee .3As announced, Ladmer conducted a meeting of Lucky Wish employees that noon,in the plant.No employee responded to his request for candidate volunteers.Hethen warned them that the shop could not be run with two unions representing theemployees.Shortly after lunch, credible evidence establishes, Henry Wish called employees,Karangis, Houlihan, and Goodman to his office.He asked what the girls in LuckyWish were going to do-"stick by Local 222" or go with another union.Houlihansaid she could not speak for the others.Wish asked them to go back and meetwith the others in that department and find out; he would be out later in the afternoonto learn what they had decided.He emphasized that the factory could not run withtwo unions in it, and he must know what the girls intended to do about unionrepresentation, because he had "other plans" in mind .4Later that afternoon Wishcame into the shop and asked Goodman if they had met with the other girls as he hadasked them to. She replied that they had not.Wish then insisted that she take thejob as steward of Local 222. She declined.5Some 15 minutes before closing time the same afternoon, July 9, Ladmer called ameeting of Lucky Wish employees.Work stopped.Ladmer declared that hewanted them to elect a steward and a negotiating committee for Local 222, andthat he wanted them to "sign a paper" for submission to Wish, so he would knowwho was for or against him.When none of the girls responded to his requests Ladmerdeclared that he would advise Wish to close down the Lucky Wish shop and that he,himself, would not "help" them from then on.He further declared that Majesticcould do the work they were doing.6The next day, without previous notice or warning, 8 employees of the entire work-ing force of Lucky Wish totaling some 14 or 16 were called into the office of Man-agerManuelo who told them they were laid off because of lack of workTheseeight were Lorraine and Wilhelmina Meyers, Patricia Goodman, Mary Houlihan,Dorothy Tsarcomas, Edna Johanesen, Mary Fazio, and Elizabeth Fussner.Twodays later, on July 12, five more were laid off: Pearl Karangis, Genevieve Chrzanow-ski,Louise Kitchell, Florence Townson, and Rose Richards. Since that date someof the laid off employees have been called back for varying periods. Shortly beforethe hearing only seven employees remained on the payroll.It is General Counsel's position that the reduction in force of Lucky Wish em-ployees was unlawful in that it was effected for the purpose of discouraging activityon behalf of Local 10 and encouraging membership in Local 222. It is the conten-tion of the Respondent Employer that the layoff was made necessary by economicconditions.The Trial Examiner is convinced, and finds, that the weight of credible evidencesustainsGeneral Counsel's position, and that the Respondent failed to producecredible evidence to support its claim of economic necessity.7As to the employer's claim, the testimony of Henry Wish and Manager Manuelo issignificantly inconsistent as to when and under what conditions decision was made toeffectuate the sudden layoffs of July 10 and 12.While both Wish and Manueloclaimed that determination to cut the staff by half was made as early as April orMay, Manuelo said that this was theonlyconsultation on the matter, while Wishsaid there were several discussions about it thereafter.Militating severely against the claim of economic necessity is the fact shown bycompany records to the effect that during the same week when the Lucky Wishassembly force was being cut in half, there was an increase of from 15 to 27 em-ployees in the assembly force on the Majestic side of the wire fence in the sameplant.Overtime was also worked out by Majestic employees that week. Similar3 Ladmer's denial that he was in the plant before noon on July 9 is not creditedThe findings as to this interview are based upon the credible testimony of employeesGoodman and KarangisTheir account is fully consistent with the undisputed fact of theemployer's earlier warning to Karangis and the sudden layoff of Lucky Wish employeesthe next day, July 10The version of this meeting given by Wish is not credited5 Goodman's testimony on this point is undisputedThe fact adds further support tothe finding as to the incident in the office earlier the same afternoon.6 The findings as to this meeting rest upon the credible testimony of employees Goodmanand Karangis.Ladmer's denials are not credited. In substance his threats were carriedout within 24 hours.7 Since the purpose of the layoff was unlawful, it was unnecessary for General Counselto prove that each employee laid off was an active adherent of Local 107. SeeArnoidware,-Inc.,129 NLRB 228, 229. MAJESTIC MOLDED PRODUCTS, INC., ETC.77evidence from the company records show that from July 10 through August 1962,.assembly employees continued to be added to the Majestic force.The Respondent Employer offered no credible evidence that Lucky Wish assemblyworkers could not have performed the assembly work on the Majesticside, forwhich new employees during this period were hired.On the contrary, GeneralCounsel established by credible testimony and company records that at least fiveassembly employees had worked in both Majestic and Lucky Wish departments, andthat is was customary for Majestic employees, when theirmachinesbroke down,to be brought over into the Lucky Wish side for work.In summary, as to the Respondent Employer the Trial Examiner concludes andfinds that the layoff of the above-named employees, for the unlawful purpose found,constituted interference, restraint, and coercion of employeesin the exercise ofrights guaranteed by Section 7 of the Act.As to the role played by Ladmer and Local 222 in causing or attempting to causeHenry Wish to bring about the unlawful layoffs credible evidence makes it clearthat he was at least a collaborator if not the cause.Having observed both individualsduring the course of the 3-day hearing, the Trial Examiner has some doubt thatLadmer could persuade Henry Wish to do anything he had not already made up hismind to do.As the record shows in a number of instances Wish made vocal effortsto direct even the examination of himself as a witness, whether being questioned byGeneral Counsel or his own attorney.It has been noted above that Ladmer, at the meeting of July 9, candidly threatenedemployees who failed to follow his instructions with economic reprisals which werewithin the next day brought about.A later incident, occurring on August 14, adds further support to a conclusion thatLadmer's part in the layoffs was at least collusion, if not causation.Credible testi-mony establishes that during working hours that day he assembled some of theLucky Wish employees then working and took them into Wish's office to tell himthey "were going along with him."Upon going into the office Wish was asked byone of the girls about further layoffs.Ladmer broke in to say that he had authorizedthe previous layoffs. In reply to one girl's caustic comment Ladmer said: "WhenI get kicked I kick back."Wish then ordered Ladmer to "shut up." 8In short, the Trial Examiner is persuaded by the preponderance of credible evi-dence that the Respondent Local 222, through Ladmer, attempted to and did causethe Respondent Employer to violate Section 8(a)(3) of the Act in laying off theemployees on July 10, 12, and thereafter, and that by such conduct the RespondentUnion itself violated Section 8(b)(1)(A) and (2) of the Act.. Furthermore, Lad-mer's threat on July 9 that he would advise Wish to shutdown constitutedrestraintand coercion of employees in the exercise of rights guaranteed by Section 7 of theAct.Finally, it is concluded that Wish coerced employees in their exercise of Section 7rights by unlawful interrogation as to union intent, by urging employeesto ascertainfor him the intent of other employees concerning their union adherence, by thethreat that "troublemakers" would be discharged, by his demand that employeeGoodman serve as steward for Local 222, by his permitting or condoning the con-duct of Ladmer in assembling employees during working hours and threatening themwith reprisals on July 9, and by his failure on August 14 to disavow Ladmer's claim,made in his presence, that he had been instrumental in bringing about the unlawfullayoffs. (That Wish "permitted" Ladmer to threaten reprisals on July 9 is reasonablyinferred from the fact that earlier the same day Wish himself had made similarveiled threats to employees Karangis, Houlihan, and Goodman.)C. Unlawful denial of vacation payThe complaint alleges that the Respondent Employer withheld vacation pay fromemployee Patricia Goodman because of her support of Local 107 and todiscouragemembership in that organization.In summary, the relevant facts are as follows: When summarily laid off on July10, 1962, Goodman had been employed precisely 1 year except for an absence ofabout 3 weeks in the spring of 1962-an absence which, her undisputed testimonyshows, was an effective leave of absence, since Manager Manuelo told her her jobflThe findings as to this incident are based upon the credible testimony of employeesKarangis and Johansen, despite the denials of Wish and Ladmer-denials which hadthe plainly reluctant support of three employees who either had not been laid off or hadbeen recalled and who,as witnessesfor the Respondent Employer, said they had not heardthe remarks. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be held open and she could come back as soon as the personal reasons for herabsence peimitted return. It is also undisputed that when Manuelo returned fromhis vacation the morning of July 9 he noted her at work and inquired why she wasnot on her vacation.She replied that she planned to start the following Wednes-day.Manuelo the.i told her that her vacation check was waiting and ready forher in the office.When she was summarily and with others laid off the next day, however, shedid not receive her vacation check.Upon inquiry as to the reason, Manuelo toldher that the matter had been rechecked and that she was not entitled to vacationpayIt is the Respondent Employer's claim that under its contract with Local 222, stilleffective at the time, Goodman had lost her right to vacation pay as a result ofher 3 weeks'absence inApril and May. (The contract provided for 1 week's paidvacation for a year or more of service, 3 days for 6 months.)The Trial Examiner considers it unnecessary to analyze the merit of the contractdefenseIt is plain from the undisputed testimony that Manager Manuelo be-lieved that her vacation pay had been fully earned, that her check had already beenmade out, and that he had so informed her the morning of July 9.As found above, Wish came to Goodman in the afternoon of the same day,asked if she had done as he had instructed in interviewing other girls and demandedthat she serve as steward for Local 222-and Goodman replied in the negative toboth the inquiry and the demand.The Trial Examiner concludes and finds that the Respondent's motive in with-holding Goodman's vacation pay was a mere extension of its unlawful purposein terminating her employment and that of others on July 10, and therefore wasviolative of Section 8(a) (3) and (1) of the Act.D. The discharge of Beatrice AdamsThe Trial Examiner is not convinced that General Counsel has sustained hisburdenof provingthe allegation that this employee was unlawfully dischargedThe only Majestic employee here involved, Adams had been employed onlysome 4 monthswhen discharged by her foreman, Otero, on June 11, being toldby him that her work was unsatisfactory.While it appears that Adams had, during her brief employment, tried to arousethe interestof fellow employees in first one union and then another, instead ofLocal 222, and had openly told Otero of her belief that Local 222 was not ade-quately servingas a bargainingrepresentative,nothing inher testimony indicatesthat Otero was disturbed by or objected to her opinions and activity.On the con-trary, it appears that Otero in effect agreed with her, but said it would be difficultto oust Local 222 because it was a "company" union.It is also truethat she was discharged only 3 days after Local 107 had filed itsrepresentationpetition.Such paucity of facts, however, from which reasonable inferences may be di awn,fail to warrant the finding that she was discharged to discourage membership in oneunion and encourageit in another. It would be an affront to reason and logic to"throw the light" of events of a month later, when Wish vigorously and withoutrestraintdisplayed his hostility toward Local 107 adherents, backward into Juneand infer that it must have then existedThe record does not indicate that it wasthe way of Wish to act obliquely.He demanded vigorously and then acted inaccordance with threats already made.Itwill be recommended that the complaint be dismissed as to this emplot'ee.9IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCECertain of the activities of the Respondent, set forth in section III above, oc-curring in connection with the operations of the Respondent Employer described inThe complaint alleges that the Respondent Employer also violated Section 8(a) (1) ofthe Act by denying Local 107 equal electioneering privileges in the plant with tho-e ac-So far as the record shows the chief "electioneering" Latimer engaged in was of a coercivenature found to be violative of Section 8(b) (1) (A) of the ActSurely General Counseldoes not seek to have Local 107 permitted to engage in like conduct.And it has alsobeen found that by permitting Ladmer to voice threats to employees the Respondent vio-lated Section 8(a) (1) of the Act. MAJESTIC MOLDED PRODUCTS, INC., ETC.79section 1, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.Upon the basis of the foregoing findings of fact and upon the entire record theTrial Examiner makes the following:CONCLUSIONS OF LAW1.Local 107, International Ladies' Garment Workers' Union, AFL-CIO, andMetal, Plastics,Miscellaneous Sales, Novelty and Production Workers, Local 222,International Production, Service and Sales Employees Union are labor organiza-tions within the meaning of Section 2(5) of the Act.2.By laying off employees and by withholding vacation pay from an employeeto discourage membership in and activity on behalf of Local 107 or to encourageadherence to Local 222, the Respondent Employer has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(3) of the Act.3. ray interfering with, restraining, and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act, the Respondent Employer has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.By attempting to cause and causing the Respondent Employer to violate Sec-tion 8(a)(3) of the Act, the Respondent Union, Local 222, has engaged in unfairlabor practices within the meaning of Section 8(b) (2) of the Act.5. By restraining and coercing employees in the exercise of rights guaranteed by theAct, the Respondent Union has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practicesitwill be recommended that they cease and desist therefrom and take affirmativeaction to effectuate the policies of the Act.Ithas been found that 13 employees, named herein, were unlawfully laid off onJuly 10 and 12, 1962, and that some of them have been recalled for varying periodssince those dates. It will be recommended that the Respondent Employer offer im-mediate and full reinstatement to all said employees who have not been reinstatedto their former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, and that all said employees be made wholefor any loss of pay they may have suffered by reason of the discrimination againstthem by payment to each of them of a sum of money equal to that which she wouldhave earned as wages absent such discrimination. In the case of Patricia Goodman,such backpay shall include the vacation pay which was unlawfully withheld from heras described herein.The responsibility of making whole all employees unlawfullylaid off shall be equally shared by the Respondent Employer and the RespondentLocal 222.Backpay shall be computed in accordance with Board policy set out inF.W. Woolworth Company,90 NLRB 289. The backpay obligations of the Re-spondents shall include the payment of interest at the rate of 6 percent to be computedin the manner set forth inIsis Plumbing & Heating Co., Inc.,138 NLRB 716.The continued unlawful activities of the Respondents' indicate a purpose to defeatthe free self-organizational rights of employees.The Trial Examiner is convincedthat they are potentially related to other unfair labor practices proscribed by the Act.The preventive purposes of the Act will be thwarted unless the remedy is coextensivewith the threat.Accordingly, in order to make effective the independent guaranteesof Section 7 and thus effectuate the policies of the Act, it will be recommended thatthe Respondents cease and desist from in any manner infringing upon the rights ofemployees guaranteed by the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that:A. The Respondent Employer, Majestic Molded Products, Inc., and Lucky WishProducts, Inc.,10 their officers, agents, successors, and assigns, shall:10For reasonsnoted herein"Plastics Consolidated Industries," being merely a tradename, isomitted fromthis Recommended Order. 1180DECISIONSOF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Discouraging membershipin andactivity on behalf of Local 107, Interna-tional Ladies' Garment Workers' Union, AFL-CIO, or any other labor organizationby discharging, laying off, refusing to reinstateor inany othermanner discriminatingagainst employees in regard to wages, hours, hire or tenure of employment, or anyterm or condition of employment.(b) Interrogating employees concerning theirunionadherence and activities in amanner violative of Section 8(a)( I) of the Act.(c)Directly or by implication threatening employees with economic reprisals to dis-courage or encourageunionmembership and activity.(d) In any other manner interfering with, restraining, or coercing employees inthe exercise of the right to self-organization, to form labor organizations, to join orassist any labor organization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by an agreemert re-quiringmembership in a labor organization as a condition of employm cnt, asauthorized by Section 8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action, which will effectuate the policies of theAct:(a) Offer to each of the 13 employees named herein (who have not already beenfully reinstated) immediate and full reinstatement to her former or substantiallyequivalent position, without prejudice to her seniority and other rights and privileges,and jointly with the Respondent Local 222 make each of such employees whole forany loss of pay she may have suffered by reason of the discrimination against her inthe manner set forth in the section entitled "The Remedy."(b) Preserve and make available to the Board or its agents, upon request, forexamination and copying, all records necessary to analyze the amounts of backpaydue and the right of reinstatement under these recommendations.(c) Post at its plant in Holbrook, Long Island, New York, copies of the attachednotice as "Appendix A." 11Copies of said notice, to be furnished by the RegionalDirector for the Second Region, shall, after being duly signed by the RespondentEmployer's authorized representative, be posted by the Respondent immediately uponreceipt thereof, in conspicuous places, and maintained for a period of 60 consecutivedays.Reasonable steps shall be taken to insure that said notices are not altered, de-faced, or covered by any other material.(d)Upon receipt of such notices from the Regional Director, post copies ofAppendixB in its plant under provisions required in the paragraphimmediatelyabove.(e)Deliverto said RegionalDirectorsigned copiesof "Appendix A" for postingby the Respondent Union.(f)Notifythe RegionalDirector for theSecond Region,in writing, within 20days from the receipt of this Intermediate Report and Recommended Order, whatsteps the Respondent Employer has taken to comply therewith.12B. TheRespondentUnion,Metal,Plastics,Miscellaneous Sales,Novelty andProductionWorkers, Local 222, International Production, Service and Sales Em-ployeesUnion, its officers,representatives,agents, successors,and assigns,shall:1.Cease and desist from:(a)Causing or attemptingto causethe Respondent Employer, Majestic MoldedProducts, Inc., and Lucky Wish Products, Inc., to discriminate against any employeebecause of her nonmembership in Local 222 or because of her membership in Local107 or any otherlabor organization,except as authorized by Section 8 (a) (3) of theAct."In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order"shall be substituted for the words"The Recommended Order of aTrial Examiner"in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Circuit Court of Appeals, the words "A Decree of theUnited States Court of Appeals,Enforcing an Order" shall be substituted for the words"A Decisionand Order."12 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith." MAJESTIC MOLDED PRODUCTS, INC., ETC.81(b) Threatening employees with loss of employment in order to encourage mem-bership in Local 222 or to discourage membership in Local 107 or any otherorganization.(c) In any manner restraining or coercing employees in the exercise of theirrights under Section 7 of the Act, except to the extent that such rights may bevalidly affected by an agreement entered into in accordance with Section 8(a)(3)of the Act.(2) Take the following affirmative action, which will effectuate the policiesof the Act:(a)Notify the above-named Respondent Employer that it has no objectionto the reinstatement of the 13 employees named herein as unlawfully laid off inJuly 1962, and thereafter.(b) Jointly with the Respondent Employer make whole such employees inthe manner set forth herein in the section entitled "The Remedy."(c) Post in conspicuous places where notices to members are customarily postedin its office and meeting hall, copies of the attached notice as "Appendix B." 13 Copiesof such notices, to be furnished by the Regional Director for the Second Region,shall,after being duly signed by the Respondent's representative, be posted im-mediately upon receipt thereof and be maintained for 60 consecutive days thereafter.Reasonable steps shall be taken to insure that said notices are not altered, defaced,or covered by any other material.(d) Post at the same places and under the same conditions as set forth in (3)above, and as soon as they are forwarded by the aforesaid Regional Director, copiesof "Appendix A."(e)Deliver to the said Regional Director signed copies of "Appendix B" for post-ing by the Respondent Employer.(f)Notify the Regional Director for the Second Region, in writing, within 20 daysfrom the date of service of this Intermediate Report and Recommended Order, whatsteps it has taken to comply therewith.1413 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of the United States Court of Appeals, the words ".A- Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "A Deci-sionand Order"14 In the event that these recommendations be adopted by the Board this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT discourage or encourage membership in or activity on behalf ofany labor organization by discharging, laying off, refusing to reinstate, with-holding vacation pay, or by otherwise discriminating against employees in regardto hire, tenure, or any term or condition of employment, except to the extentauthorized by Section 8(a)(3) of the Act, as modified.WE WILL NOT unlawfully interrogate employees concerning their union mem-bership or activities, and will not threaten them with economic reprisals todiscourage or encourage their adherence to any labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce em-ployees in the exercise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act.WE WILL offer immediate and full reinstatement to their former or substan-tially equivalent positions, without perjudice to their seniority or other rights 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDand privileges, to all the following-named employees who may not already havebeen fully reinstated, and jointly with Local 222 make them whole for anyloss of pay they may have suffered by reason of our discrimination againstthem.LorraineMeyersWilhelmina MeyersPatriciaGoodmanMary HoulihanDorothy TsarcomasEdna JohanesenMary FazioElizabeth FussnerPearl KarangisGenevieve ChrzanowskiLouise KitchellFlorence TownsonRose RichardsMAJESTIC MOLDED PRODUCTS, INC.LUCKY WISH PRODUCTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 745 FifthAvenue, New York, New York, 10022, Telephone Number Plaza 1-5500, if theyhave any question concerning this notice or compliance with its provisions.APPENDIX BNOTICE TO ALL MEMBERS OF METAL, PLASTICS, MISCELLANEOUS SALES, NOVELTY ANDPRODUCTION WORKERS LOCAL 222, INTERNATIONAL PRODUCTION, SERVICE AND SALESEMPLOYEES UNION, AND TO ALL EMPLOYEES OF MAJESTIC MOLDED PRODUCTS,INC., AND LUCKY WISH PRODUCTS INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause the above-named employer todiscriminate in any manner against employees in regard to their hire or tenureof employment or any term or condition of employment.WE WILL NOT threaten employees with economic reprisals, or in any othermanner restrain or coerce employees in the exercise of rights guaranteed by Sec-tion 7 of the Act.Jointly and severally with the above-named employer WE WILL make wholethe following-named employees for any loss of pay suffered by them as a resultof their unlawful layoff.LorraineMeyersWilhelmina MeyersPatriciaGoodmanMary HoulihanDorothy TsarcomasEdna JohanesenMary FazioElizabeth FussnerPearl KarangisGenevieve ChrzanowskiLouise KitchellFlorence TownsonRose RichardsMETAL, PLASTICS,MISCELLANEOUS SALES,NOVELTY AND PRODUCTIONWORKERS,LOCAL 222, INTERNATIONAL PRODUCTIONSERVICE AND SALES EMPLOYEES UNION,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 745 FifthAvenue, New York, New York, 10022, Telephone Number Plaza 1-5500, if they haveany question concerning this notice or compliance with its provisions.